ACCEPTED
                                                                                                    06-14-00072-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                                5/5/2015 3:26:36 PM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK


                          Heather E. Hoblit
                              Attorney at Law
          318 N. Main St., Conroe, TX 77301 • (936) 828‐1118 • h.e.hoblit@hoblitlaw.com 
                                                                                      FILED IN
                                                                              6th COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                              5/5/2015 3:26:36 PM
                                                                                   DEBBIE AUTREY
May 5, 2015                                                                            Clerk


Honorable Clerk Debra K. Autrey                              VIA E-FILE
Court of Appeals
Sixth Supreme Judicial District
100 N. State Line Ave., Ste. 20
Texarakana, TX 75501

       Re:     KENNETH CRAIG VICKERS, Appellant
               v. The State of Texas, Appellee
               Cause No. 06-14-00072-CR

Dear Ms. Autrey:

In accordance with Rule 48.4, I certify that on May 5, 2014 I sent a copy of this Court's
Opinion to Kenneth Craig Vickers at his last known address. That letter also advised Mr.
Vickers of his right to pursue a Petition for Discretionary Review according to Texas
Rule of Appellate Procedure 68. The letter and opinion were mailed using certified mail,
return receipt requested. This letter was late according to Rule 48.4, which requires
mailing within 5 days, and, therefore, should have been mailed on May 2, 2015.

If you have any questions, please feel free to contact me.

Sincerely,

//s// Heather E. Hoblit

Heather E. Hoblit